Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 12/16/2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2020 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 9/12/2019 are approved by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, 11, 13, and 15-17 are rejected under 35 U.S.C. 102((a)(1) as anticipated by Zhang et al. (Adv. Energy Mater. 2018, 8, 1801840 and Supporting Information).
Regarding claims 1, 2, and 11, Zhang discloses a method for forming a polymer/graphene nanocomposite, the method comprising: providing a polymer matrix comprising a clear polymer (polyvinyl alcohol (PVA)) and an additive effective to induce graphitization of the polymer at a wavelength in a range of 8.3 to 11 µm (lignin); and irradiating the polymer matrix with radiation comprising a wavelength in a range of 8.3 to 11 µm to provide the polymer/graphene nanocomposite (Experimental Section and Supporting Information).  
Regarding claims 10 and 13, Zhang is silent as to the absorbance of the additive and the unfilled polymer matrix in a range of 9 to 11 µm.  However, the disclosed additive and unfilled polymer matrix would inherently exhibit this property in view of the substantially identical composition. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are 
Regarding claim 15, Zhang discloses the method further comprising adjusting one or more of the operating conditions of the laser to adjust a property of the polymer/graphene nanocomposite (The conductivity of nanocomposite (LSG) increased with the increase of laser power, page 5).
Regarding claim 16, Zhang discloses the polymer/graphene nanocomposite has an electrical conductivity of 1 to 2,000 S/m (abstract, page 5)
Regarding claim 17, Zhang does not disclose the polymer/graphene nanocomposite has a greater degree of adhesion compared to a second polymer matrix comprising the same clear polymer without the additive, the second polymer matrix having been irradiated with radiation comprising a wavelength in a range of 8.3 to 11 um.  However, given that the polymer/graphene nanocomposite of Zhang comprises of all the claimed elements and produces by the same method as the claims, a person having an ordinary skill in the art would reasonably expect the polymer/graphene nanocomposite of Zhang to have the same degree of adhesion because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yazdi et al. (Macromol. Rapid Commun. 2017, 38, 1700176) in view of Zhang et al. (Adv. Energy Mater. 2018, 8, 1801840 and Supporting Information).

Regarding claim 6, Yazdi discloses the clear polymer comprises the poly(carbonate-ester) (LEXAN 141 is a bisphenol A type polycarbonate, which is poly(carbonate-ester), Experimental Section).
Regarding claims 8-9, Yazdi discloses the clear polymer comprises the polycarbonate in an amount of 10 to 90 volume percent and the polyetherimide in an amount of 90 to 10 volume percent, each based on a total volume of the clear polymer (Fig. 2, and Experimental Section).
Regarding claims 10 and 13, Yazdi and Zhang are silent as to the absorbance of the additive and the unfilled polymer matrix in a range of 9 to 11 µm.  However, the disclosed additive and unfilled 
Regarding claim 12, the references do not disclose the volume percent of the additive based on a total volume of the polymer matrix.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  A person skilled in the art would have determined the volume percent of the additive depending on the desired conductivity and application.
Regarding claim 14, Yazdi discloses the operating conditions of the laser comprises a speed of about 2 cm s-1 (abstract), a pulse duration 10.6 μm and 14 μs (page 2, Results and Discussion), and a resolution of 600ppi (Experimental Section).  Yazdi also discloses that the laser cutter system (Universal X-660) has maximum power of 60 W, and maximum speed of 58.7 cm s−1 was used. The power and speed can be adjusted in the laser platform by increments of 0.6 W and 0.6 cm s−1, respectively (Experimental Section). Yazdi fails to explicitly disclose “laser power in a range of 0.1 to 0.6 W”.  However, the selection of an optimal laser power and speed, reaction parameters for forming the nanocomposite, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because reaction parameters are recognized to have been result-effective 
Regarding claim 15, Yazdi discloses the method further comprising adjusting one or more of the operating conditions of the laser to adjust a property of the polymer/graphene nanocomposite (The power and speed can be adjusted in the laser platform by increments of 0.6 W and 0.6 cm s−1, respectively. The best engraving conditions to convert the blends to nanocomposites were found to be: power of 6 W, speed of 2.4 cm s−1 and resolution of 600 ppi (page 7, Experimental Section); The PC-LIG nanocomposite showed a rapid increase in electrical conductivity from 26 S m−1 at the percolation threshold of ≈7 vol% to 400 S m−1 at 90 vol% of the starting PEI phase, page 7, Conclusion).
Regarding claim 16, Yazdi discloses the polymer/graphene nanocomposite has an electrical conductivity of 1 to 2,000 S/m (Conclusions).
Regarding claim 17, the references do not disclose the polymer/graphene nanocomposite has a greater degree of adhesion compared to a second polymer matrix comprising the same clear polymer without the additive, the second polymer matrix having been irradiated with radiation comprising a wavelength in a range of 8.3 to 11 µm.  However, given that the polymer/graphene nanocomposite of Zhang comprises of all the claimed elements and produces by the same method as the claims, a person having an ordinary skill in the art would reasonably expect the polymer/graphene nanocomposite of Yazdi and Zhang to have the same degree of adhesion because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         
2/24/2022